                         Case 3:20-mj-00245             Document 1      Filed 09/29/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                       )
                             v.                                  )
                                                                 )      Case No.    3:20-mj-00245
                                                                 )
                   CYAN WATERS BASS                              )
                                                                 )
                                                                 )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      9/23/2020               in the county of             Multnomah        in the
                       District of            Oregon         , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. § 844(f)(1)                           Arson




         This criminal complaint is based on these facts:
See Affidavit of ATF Special Agent Lexie Widmer attached hereto and incorporated by reference.




         ✔ Continued on the attached sheet.
         u


                                                                                            Complainant’s signature

                                                                                    ATF Special Agent Lexie Widmer
                                                                                             Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                                                             ULP3E\
              [[[
WHOHSKRQHDWBBBBBBBBDPSP

Date:     6HSWHPEHU
                                                                                               JJudge’s
                                                                                                  d ’ signature
                                                                                                        i  t

City and state:                         Portland, Oregon                      Hon. Youlee Yim You, U.S. Magistrate Judge
                                                                                             Printed name and title
